 WATE, INC.301department to the cutting department on a permanent basis, andthe supervisors were instructed by the Employer to devote part oftheir time to the cutting operation.From the foregoing, we conclude that Meledandri, Rabich, andDixon are permanent replacements for the striking employees whowere employed on the eligibility date, and were eligible to participatein the election.3Accordingly, in agreement with the Regional Di-rector's recommendation we hereby overrule the challenges to theballots of Meledandri, Rabich, and Dixon.As we have overruled the challenges to four of the eight challengedballots and as the outcome of the election depends upon the con-sideration of those four ballots, we shall direct that they be openedand counted.[The Board directed that the Acting Regional Director for theTenth Region shall, within 10 days from the date of this Direction,open and count the ballots of Thommie Hime, Arthur Meledandri,Joseph Rabich, and Cyril Dixon, and serve upon the parties a sup-plemental tally of ballots.]sAlthough Rabich was in New York on leave of absence without pay,on the eligibilitydate, he returned to work on August 11, 1958, was still employed on September 3, 1958,and was therefore eligible to participate in the election.WATE,Inc.andLocal No. 760,International Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case No. 10-RC-4067.March 19, 1959DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on April 24, 1958, amongthe employees in the agreed appropriate unit, under the directionand supervision of the Regional Director for the Tenth Region.Upon the conclusion of the election, a tally of ballots was furnishedthe parties.The tally of ballots shows that 16 ballots were cast, ofwhich 6 were for the Petitioner and 10 were against the Petitioner.There were no void or challenged ballots.On April 28, 1958, the Petitioner filed timely objections to conductaffectingthe election.In accord with the Board's Rules and Regu-lations, the Regional Director caused an investigation to be madeof theissuesraised by the objections, and on August 13, 1958, heissuedand served on the parties his report on objections.He recom-mended that the Board overruleallegationsNos. 1, 2, 4, 5, 6, 7, and 8123 NLRB No. 36. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the objections and that the Board direct a hearing to resolve thefactual issues raised by allegation No. 3, as well as by a preelectionspeech made by the Employer on April 23, 1958.As no exceptionshad been filed to the Regional Director's report, the Board, onSeptember 3, 1958, issued an order overruling allegations Nos. 1, 2,4, 5, 6, 7, and 8 and directing a hearing to resolve the issues raisedby allegation No. 3 and the Employer's preelection speech.On October 16, 1958, a hearing was held before James R. Webster,,hearing officer.On November 14, 1958, the hearing officer issued andcaused to be served on the parties his report and recommendations,a copy of which is attached hereto.The hearing officer concludedthat the Employer had engaged in no preelection conduct whichunduly interfered with the employees' free choice of a bargainingrepresentative at the election and therefore recommended that the,Petitioner's objections be overruled.The Petitioner filed timelyexceptions.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Board has consideredthe reports, the objections and exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the hearing officer insofar as they are not inconsistentwith this Decision.'Upon the entire record in this case, the Boardfinds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit.appropriate for purposes of collective bargaining within the mean-ing of Section 9(b) of the Act :All engineers in radio and TV transmitting; TV and Videotechnicians;allTV projectionists, employed atWATE, Inc., inKnoxville, Tennessee, excluding office clerical employees, professionalemployees, announcers, staff artists, cameramen-floormen, film tech-nicians, program and production employees, the maid and janitors,watchmen-guards, executive supervisors, and all other supervisorsas defined in the Act.5.On April 23, 1958, the Employer's general manager made apreelection speech.The issues arising out of the preelection speech'We adopt the hearing officer's credibility findings, which in our opinion are supportedby the clear preponderance of all the relevant evidence in this case.Standard Dry WaltProducts, Inc.,91 NLRB 544, 545, enfd. 188 F. 2d 362 (C.A. 3). WATE, INC.303.are two-fold: (a) Whether the speech violated the Board'sPeerless-Plywoodrule,which forbids election speeches on company time to.massed assemblies of employees within 24 hours before the scheduledtime for conducting an election; 2 and (b) whether the speech con-tained coercive remarks which unduly interfered with the election.(a)The applicability of the Peerless Plywood rule:The creditedtestimony shows that the election was held at 10 a.m. on April 24,.1958.During working hours, between 8:30 and 9 a.m. on April 23,.the day before the election, Linebaugh, the Employer's generalmanager, began a meeting of employees in a small studio room..Most of the approximately 15 employees in the unit, other employees,,and 3 department heads attended.Those who attended were paid.Linebaugh began the meeting by stating that those who desired to,leave could do so, and that the meeting would have to close before10 a.m. because of Federal law.Linebaugh spoke until nearly 10=a.m.At 9:58 or 9:59 a.m. he adjourned the meeting. Some em-ployees had left during the speech; others left immediately following-the adjournment.Still others remained, together with Linebaugh.and at least one other Employer representative.From 10 to possibly 10:25, employees who remained after the-adjournment questioned the Employer representatives as to the mat-ters discussed before the adjournment.There was, however, increas-ing confusion :Employees commenced questions simultaneously,.question-and-answer discussion groups formed, and employees beganrearranging chairs and cleaning up the meeting room.Linebaughand one employee, conversing together, were the last to leave,.somewhere between 10:10 and 10:25.No employees had their paydocked for staying after the adjournment.There is no showing-that following the adjournment the Employer initiated the ensuingconversations.'We find without merit the Petitioner's contention that Linebaugh'sspeech was continued after 10 a.m. In our opinion, the post-adjourn-ment conversations, which were initiated entirely by the employees,constituted merely permissible pre-election talk, normally to be ex-pected after a speech, rather than an extension of the speech itself.'Accordingly, we find that the Employer's preelection speech of April23 did not violate thePeerless Plywoodrule.(b)The allegedly coercive nature of the speech:The Petitioner'sallegation No. 3 alleged that the Employer had made statements that2 Peerless Plywood Company,107 NLRB 427,at 429.3Thus a witness for the Petitioner testified : "I would say that the meeting after 10,was carried on by people just asking questions."Moreover,the record shows that atabout 10 a.m., when the formal meeting adjourned,one employee announced to the remain-ing employees that "it was our fault if we stayed there after ten," and that if theemployees remained,the ensuing questions would be "just between us."'Montgomery Ward d Company,119 NLRB 52. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDitwould never agree to a contract with the Petitioner. The RegionalDirector found that only Linebaugh's speech was material in thisconnection.The credited testimony in the record shows that in thespeech of April 23, Linebaugh discussed the Employer's managementplan,5 the Petitioner, and the imminent election. In response toquestioning as to the possible effect of a union contract on the man-agement plan, he stated that any such contract would have to includethe plan.There was no testimony that Linebaugh had stated hewould never sign a contract with the Petitioner.The hearing officerfound that Linebaugh's statement was an expression of the Employ-er's position as to what it wanted included in the contract and wasnot a statement that it would refuse to bargain in good faith withthe Petitioner.As Linebaugh's statement constituted a permissiblepreelection expression of the Employer's bargaining position andwas noncoercive in character, we agree with the hearing officer thatit did not constitute interference with the election.6Accordingly, we find without merit the Petitioner's objections andexceptions, and hereby overrule them.As the Petitioner has failedto receive a majority of the votes cast in the election, we shall certifythe results of the election.[The Board certified that a majority of the valid ballots was notcast for Local No. 760, International Brotherhood of ElectricalWorkers, AFL-CIO, and that said labor organization is not theexclusive representative of the employees of the Employer in theunit heretofore found appropriate.]5 The management plan,devised by an independent engineering firm, covered employees'wages,hours, and working conditions.At the time of the hearing,it had not been re-duced to writing, and whether or not it was actually in existence is unclear. Previousemployee meetings had been held on the management plan.6SeeThe GutbersonCorporation,121 NLRB 260;MachineryOverhaul Company, Inc.,119 NLRB 1071.HEARING OFFICER'S REPORT AND RECOMMENDATIONSPursuant to the provisions of a stipulation for certification upon consent election,an electionby secret ballot was conducted on April 24, 1958, which election com-menced at 10 a.m. There were approximately 17 eligible voters, of whom 6 castvalid ballots for the petitioner and 10 cast valid ballots against petitioner.Therewere no void or challenged ballots.On April 28, 1958, timely objections to theelection were filed by the petitioner and a copy served on the employer.On August 13, 1958, the Regional Director for the Tenth Region of the NationalLabor Relations Board issued his report on objections recommending that theBoard direct a hearing to resolve certain issues,and recommending that certainallegations of petitioner be overruled.No exceptions were filed to this report, andon September 3, 1958, the Board issued an order that petitioner'sallegationsNos. 1, 2, 4, 5, 6, 7, and 8 be overruled and "that a hearing be held to resolvethe issues raised by allegation No. 3 and by the speech made to the employeesby the Employer's general manager on April 23, 1958."A notice of hearing was issued by the Regional Director of the Tenth Region oftheNational Labor Relations Board and a hearing was held before the hearingofficer on October 16,1958, in Knoxville, Tennessee.At this hearing the petitioner, WATE, INC.305the employer, and Counsel for the Regional Director participated, and allpartieswere afforded full opportunity to be heard, to examine and cross examine wit-nesses,to introduce evidence bearing upon the issues, and to file briefs.Upon the entire record in this case, and from his observations of the witnesses,the hearing officer makes the following findings of fact, conclusions, and recom-mendations:FINDINGS OF FACTOn April 23, 1958, the employer conducted a meeting of employees in thesmall studio room of its Broadway Television Station.There were approximately12 to 15 of the employees in the appropriate unit present, and also some depart-ment heads and other employees.The meeting commenced between 8:30 and9 a.m., and was held on company time.The issues are as follows:1.Whether the employer's meeting of employees terminated before or after10 a.m. onApril 23, 1958, 24 hours before the commencement of the election.2.WhetherMr. Linebaugh, general manager of WATE, made a statementduring the meeting of April 23, 1958, to the effect that he would never sign a con-tract with the Union in the event it won the election.At the April 23 meeting the Employer discussed his management plan for theoperation of the Company and also unionism. Prior meetings had been held onthe proposed management plan.Off-duty employees were called to the meetingand paid for time involved.Based on the hearing officer's consideration of therecord and observation of the witnesses, I find that the Employer's meeting heldon April 23, 1958, was adjourned immediately prior to 10 a.m. on that date.There is testimony of several witnesses to the effect that the company officialsand employees continued after 10 a.m. to discuss matters brought out during themeeting;but as indicated by petitioner's witnesses Underwood and Madison theemployees were there at their own choice after 10 a.m.' I do not consider thevoluntary discussion that continued after 10 a.m. to be in violation of the Board's24-hour rule as expressed inThe Peerless Plywood Companycase, 107 NLRB 427.As to statements of Mr. Linebaugh at the April 23 meeting regarding a con-tract with the Union, I find that he was asked about his management plan in rela-tion to a union contract, and I find that he replied that the contract would have toinclude the management plan.2No witness testified that he stated he would neversign a contract with the petitioner in the event it won the election. I concludethatMr. Linebaugh's statement was an expression of his position as to what hewanted included in the contract 3 and was not a statement that he would refuseto bargain in good faith with the Union. I further conclude that the statementby Mr. Linebaugh did not constitute an interference with the election.RECOMMENDATIONSI recommend that the allegation No. 3 of petitioner be overruled, and as therewas no violation of the Board's 24-hour rule, that the objections of petitioner beoverruled in their entirety.As provided in the order of the Board directing hearing on objections, anyparty may, within 10 days from the date of the issuance of this report, file withtheBoard in Washington, D.C., an original and six copies of the exceptionsthereto.Upon filing such exceptions, the party filing same shall serve a copythereof upon each of the other parties and shall file one copy with the RegionalDirector of the Tenth Region. If no exceptions are filed thereto, the Board willadopt the recommendation of the hearing officer.1Tr. p. 77, lines 5-10 and p. 92, lines 4-7.2 Several witnesses gave testimony as to this statement of Mr. Linebaugh (Linebaugh,Tr. p. 29; Crouse, p. 59; Underwood, pp. 77 and 85; Madison, pp. 91 and 93; andWiedemann, p. 121), and all are in substantial agreement.Underwood and Madisontestified that he stated he could not or would never sign a union contract unless themanagement plan was included. In view of the fact that each of these witnesses onexamination by the hearing officer attributed a different choice of words to Mr. Linehaugh,and in consideration of their testimony as a whole I do not credit 'their versions ofMr. Linebaugh's choice of words.3Tr. p. 85, lines 10-13.508889-60-vol. 1.23-21